Citation Nr: 1048375	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
L5-S1 disc herniation with spinal stenosis (also claimed as 
spondylolisthesis) prior to July 5, 2005, and to an initial 
evaluation in excess of 20 percent from February 1, 2006.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an award of a total (100 percent) disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from January 2000 to July 2004.  
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).  After this rating decision was issued, 
the Veteran moved.  Additional rating decisions were issued by 
the RO Atlanta, Georgia RO.  The claims file is now within the 
jurisdiction of the Nashville, Tennessee RO.  The Board Remanded 
the appeal in March 2010.

In January 2009, the RO denied the Veteran's claim for service 
connection for PTSD.  In a March 2009 communication, the Veteran 
reiterated her belief that she was entitled to service connection 
for PTSD.  Although this statement was included on a VA Form 9 
which was primarily intended as a substantive appeal of other 
claims, the March 2009 communication is also effective to express 
the Veteran's disagreement with the January 2009 rating decision 
which denied service connection for PTSD.  

The Board noted the Veteran's disagreement with the January 2009 
denial of the PTSD claim in the Introduction to its March 2010 
decision.  In the March 2010 decision, the Board REFERRED the 
issue to the RO.  The claims file before the Board does not 
reflect that a statement of the case (SOC) or other communication 
has been issued to the Veteran in response to the March 2009 
disagreement with the denial of service connection for PTSD.  The 
Veteran has continued to reiterate her belief that she is 
entitled to TDIU.  The Board is unable to address the claim for 
TDIU benefits until the claim for service connection for PTSD is 
adjudicated.  

The claim for service connection for PTSD is addressed in the 
Remand appended to this decision.  As the claim for service 
connection for PTSD is inextricably intertwined with the claim 
for TDIU, and as the agency of original jurisdiction has been 
notified of the timely disagreement with the January 2009 denial 
of service connection for PTSD, but has not addressed that 
disagreement, the Board now has jurisdiction to Remand that 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999), Harris v. 
Derwinski, 1 Vet. App. 180 (1991).
The claim for an initial rating in excess of 20 percent for L5-S1 
disc herniation with spinal stenosis (also claimed as 
spondylolisthesis) from February 1, 2006, the claim for service 
connection for PTSD, and the claim for TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 5, 2005, the Veteran's service-connected lumbar 
disability was manifested by complaints of back pain, disc 
degeneration at L5-S1, disc herniation, compression of the left 
S1 nerve, and clinical S1 radiculopathy manifested by numbness 
but not by objective weakness or loss of motion of the knee or 
ankle, and by forward flexion to 45 degrees.


CONCLUSION OF LAW

Prior to July 5, 2005, the criteria for a 20 percent initial 
evaluation for disability due to L5-S1 disc herniation with 
spinal stenosis based on limitation of motion, and the criteria 
for a separate, compensable, 10 percent evaluation for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) were met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243, 
4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased initial evaluation for the 
service-connected disability at issue in this appeal.  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have been 
met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran is challenging the initial evaluation assigned for 
service-connected lumbar disability.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before these 
claims for service connection were granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The service treatment records were obtained, and are 
associated with the claims files.

The Veteran was afforded VA examinations.  Records have been 
obtained from the Social Security Administration (SSA).  The 
Veteran reports that she has not received private treatment.  The 
duty to assist has been met.  In addition, the Veteran has 
provided several statements on her own behalf.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from the 
effective date of service connection.  Thus, the rating might be 
a "staged" rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Veteran's appeal for a higher initial evaluation for 
the disability at issue requires consideration of staged ratings.

Under the amendment to the Rating Schedule that became effective 
September 26, 2003, prior to the Veteran's 2004 service 
separation, a general rating formula was instituted for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code (DC) 5237, degenerative 
arthritis of the spine of the spine under DC 5242, or 
intervertebral disc syndrome under DC 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (effective Sept. 26, 2003).  Under this 
version, disabilities of the spine are to be evaluated either 
under the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became effective 
on September 23, 2002.

Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.  An incapacitating 
episode is defined by the regulation as one which requires 
bedrest prescribed by a physician and treatment by a physician.  
See Note (1), Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  If the Veteran experiences 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past twelve months, an 
evaluation of 10 percent may be assigned.  38 C.F.R. § 4.71a, DC 
5243. With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks, a 20 percent rating is 
assigned.  If the Veteran experiences incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, a rating of 40 percent is 
assigned.  If the Veteran experiences incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months, a rating of 60 percent is assigned.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height.  

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted for 
favorable ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  38 
C.F.R. § 4.71a, DCs 5237, 5242 (effective Sept. 26, 2003).  

Further instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.

The amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Facts and analysis, evaluation prior to July 5, 2005

The Veteran submitted a claim for service connection for a back 
disorder in September 2004, a few months following her July 2004 
service discharge.  Her service treatment records disclose that 
she reported a back injury in service in 2003, and the Veteran 
thereafter continued to seek treatment for back pain during 
service.  

She was afforded VA examination in October 2004, but she did not 
appear for the scheduled examinations.  Service connection was 
granted, based on the service treatment records, and a 10 percent 
initial evaluation was assigned, by a rating decision issued in 
February 2005.  

In July 2005, the Veteran underwent microdiscectomy for removal 
of herniated nucleus pulposus.  Based on the need for surgery, 
the Veteran was granted a 100 percent total temporary evaluation 
from July 5, 2005 through January 31, 2006.  The Board must 
consider whether the Veteran is entitled to an evaluation in 
excess of 10 percent prior to July 5, 2005.  

The Board notes that a 100 percent evaluation has been granted 
from July 5, 2005 through January 31, 2006.  As a 100 percent 
evaluation is the maximum schedular evaluation which may be 
granted, no discussion of the rating assigned for service-
connected disability during the period between July 5, 2005 and 
January 31, 2006 is required.  The Board notes that the Veteran 
sought disability benefits from the Social Security 
Administration (SSA) following her surgery, but SSA records 
reflect that the claim for disability benefits, as well as a 
claim for supplemental security income benefits was denied.  

The Veteran was treated by VA for lumbar disability as early as 
March 2004, prior to her service discharge, while she was 
performing limited active duty.  The Veteran reported numbness 
and parasthesia in the left leg one or two times a week, and 
reported that her left leg was weaker than her right one.  The 
Veteran was offered surgical treatment following confirmation on 
magnetic resonance imaging (MRI) examination of herniation of the 
nucleus pulposus, but declined surgical intervention.  The 
service treatment records disclose that there was no period of 
incapacitation with provider direction for bedrest.  

In April 2005, the Veteran continued to report back pain 
radiating down into the left leg.  The Veteran denied loss of 
bowel or bladder control.  Deep tendon reflexes were present in 
all extremities.  She indicated that he wanted to pursue surgical 
treatment, and she was scheduled for repeat MRI examination.  In 
late April 2005, the Veteran reported a sharp increase in low 
back pain.  The Veteran reported that she was unable to stand for 
more than 15 minutes at a time.  Repeat MRI confirmed the 
herniated disc.  Treatment records disclose that there was no 
period of incapacitation with provider direction for bedrest.  
Again, treatment records disclose that there was no period of 
incapacitation with provider direction for bedrest, but the 
clinical records confirm the diagnosis of intervertebral disc 
disease.   

The July 2005 VA surgical note reflects that the Veteran 
complained of pain in the back and in the left lower extremity.  
Conservative measure, including a trial of epidural steroids, 
failed to decrease the Veteran's complaints of back pain.  A 
herniated disc was present.  Post-service symptoms, according to 
the operative summary, varied little from the in-service 
symptoms.  The Veteran's gait was normal, and she was able to 
perform all activities of self-care, but had constant pain.  
 
In this case, a diagnosis of intervertebral disc disease, a 
herniated nucleus pulposus, has been assigned for the Veteran's 
service-connected lumbar disability.  Under DC 5243, the 
Veteran's intervertebral disability may be evaluated based on 
incapacitating episodes.  However, although the clinical records 
disclose that the Veteran was placed on limited duty, and 
disclose that physical training was precluded, the clinical 
records include no notation that any provider placed the Veteran 
on bed rest.  Thus, as a compensable evaluation is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, an initial evaluation in excess of 10 
percent cannot be granted under this Formula.  

The Board must, therefore, consider whether the Veteran is 
entitled to an initial evaluation in excess of 10 percent for 
this period under the General Rating Formula for Diseases and 
Injuries of the Spine.  The General Rating Formula provides a 10 
percent evaluation where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  In this case, the Veteran has localized 
tenderness, but clinical records uniformly reflect that her gait 
was normal.  The clinical records show that her spinal contour 
(lumbar lordosis) was exaggerated in 2003.  No clinical record 
after that date states whether the spinal contour was normal or 
remained exaggerated.  

A 20 percent evaluation is warranted if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In this case, the only clinical evidence which 
specifically comments on the spinal contour states that the 
contour was abnormal.  Thus, it appears that the Veteran may meet 
at least one criterion for a 20 percent evaluation.  As such, a 
20 percent evaluation is warranted.  


The Board has therefore considered whether a 40 percent 
evaluation was warranted.  There is no allegation that there was 
limitation of the thoracolumbar spine to less than 30 degrees of 
motion.  No clinical record following the Veteran's service 
discharge reflects evaluation of the Veteran's range of motion of 
the lumbar spine.  The Veteran remained able to perform 
activities of daily living, including light duty while in 
service, and she reported that she continued to drive up to the 
time of lumbar surgery in 2005.  This evidence of her ability to 
sit in a car and drive weighs against a finding that her range of 
motion was so limited by pain as to be less than 30 degrees of 
flexion.  

The Board has been unable to find a description of the Veteran's 
range of motion of the thoracolumbar spine other than an April 
2002 service clinical record which reflects that the Veteran had 
45 degrees of flexion, but extension could not be measured due to 
pain.  

Clinical records in 2003 reflect that physical therapy exercise 
programs were not successful in reducing the Veteran's pain.  
Since the Veteran is now post-operative, examination of range of 
motion at this time would not establish what the Veteran's range 
of motion was prior to July 5, 2005.  Therefore, the Board will 
interpret the evidence in the manner most favorable to the 
Veteran, which supports a determination that the Veteran's range 
of motion of the thoracolumbar spine exceeded 30 degrees but was 
limited to less than 60 degrees, with consideration of pain.  
This determination meets the criteria for a 20 percent 
evaluation, but does not meet the criteria for a 40 percent 
evaluation.  

Additionally, the evidence reflects that the Veteran was afforded 
the opportunity to undergo additional examination and evaluation, 
but she declined to do so.  See June 2005 Vocational 
Rehabilitation notes.  This evidence is unfavorable to an 
evaluation in excess of 20 percent for lumbar disability and 10 
percent for neurologic disability.  

The evidence reflects that the Veteran reported that her back 
disorder was primarily manifested by pain, and that use of the 
back, such as standing or walking, resulted in numbness and 
tingling in the left leg and such symptoms as numbness and 
parasthesia.  The Veteran's treating providers assigned a 
diagnosis of herniated nucleus pulposus.  The Veteran reported 
subjective complaints of pain radiating to the left lower 
extremity.  The treating providers assigned a diagnosis of 
clinical radiculopathy, without objective findings of neurologic 
impairment.  The evidence establishes that it is appropriate to 
assign a separate, compensable, 10 percent evaluation, but no 
higher evaluation for the subjective neurologic manifestations of 
the lumbar disability.  In particular, no evaluation in excess of 
10 percent for neurologic manifestation is warranted since the 
Veteran manifested normal range of knee and ankle motion, 
including on the left, and no specific objective neurologic 
impairment was identified by any provider on objective 
examination.  38 C.F.R. § 4.124a, DC 8520.  

There is no evidence that the manifestations of the 
intervertebral syndrome or subjective neurologic abnormalities 
were unusual or exceptional during this period.  The Veteran was 
not hospitalized prior to lumbar surgery in 2005.  The Veteran 
application for benefits from the Social Security Administration 
was denied, both as to disability benefits and as to Supplemental 
Security Income benefits.  

There is no evidence demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which is not encompassed within the rating schedule 
or within the Veteran's evaluation by analogy to incomplete 
paralysis.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

An increase in the initial evaluation from 10 percent to 20 
percent, together with a 10 percent evaluation for subjective 
neurologic symptoms, is warranted.  The preponderance of the 
evidence is against a higher evaluation.  38 U.S.C.A. § 5107(b).  



ORDER

An increase in the initial evaluation form 10 percent to 20 
percent for disability due to L5-S1 disc herniation with spinal 
stenosis, based on limitation of motion, is granted, and a 
separate, compensable, 10 percent evaluation for the neurological 
manifestations of a low back disability (mild incomplete 
paralysis of the left sciatic nerve) is granted, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent only.


REMAND

The records necessary for evaluation of the Veteran's lumbar 
disability from February 1, 2006, when the total, rating 
following her lumbar surgery terminated, remain incomplete.  The 
Board's March 2010 Remand directed the RO to afford the Veteran 
an opportunity to identify non-VA treatment and reports.  The 
Veteran noted that she had applied for Social Security 
Administration (SSA) benefits, and SSA records were of record at 
the time of the March 2010 Remand.  The SSA records associated 
with the claim are from the Veteran's first, and unsuccessful, 
claim for benefits.  As noted in the decision above, the 
Veteran's initial claim for SSA benefits was denied, both as to 
disability benefits or supplemental income (SSI) benefits.  

However, the Veteran again applied for SSA benefits in 2007.  A 
2008 psychiatric evaluation for purposes of the 2007 benefits 
application is of record, but no other clinical information from 
that application period appears to be associated with the claims 
file.  The Veteran now says that she is getting benefits from 
SSA.  She has stated on some occasions that she is receiving SSI; 
on other occasions, she has stated that she is getting 
"disability" from SSA.  Additional SSA records must be 
requested.

The Veteran received treatment at VA facilities located in 
different jurisdictions from February 2006 to the present.  It is 
not clear that the record of VA treatment is complete.  In 
particular, the Veteran was referred for chiropractic care in 
December 2006, and the VA chiropractor wrote that the Veteran 
would receive 8 chiropractic treatments.  There is no record that 
these treatments were performed.  However, other records, in 
2009, appear to refer to such treatment as having been effective 
to reduce the Veteran's pain.  Records dated in 2009 also reflect 
that the Veteran has a TENS unit.  The records do not disclose 
when the Veteran obtained this TENS unit, so it appears that some 
VA treatment records are incomplete, even though the record 
reflects that VA outpatient treatment records have been obtained 
from both the Augusta (Georgia) and Memphis (Tennessee) VA 
Medical Centers.  

Additionally, the February 2010 VA treatment records reflect that 
the Veteran sought fee-basis private evaluation.  The Veteran 
reported that the fee-basis examiner stated that she would not 
benefit from nerve blocks or further surgery.  A January 28, 2010 
private record from Mays & Schnapp Pain Clinic reflects that the 
Veteran received an epidural nerve block.  It is not clear 
whether May & Schnapp is the private provider who provided a fee-
basis evaluation, since the Veteran reported that the fee-basis 
evaluation resulted in a determination that epidural nerve blocks 
would not benefit her.  The Veteran should be asked to clarify 
whether there was another private provider in January 2010 or 
February 2010, and the complete records of each private provider 
should be sought.  The Board notes in particular that the record 
from May & Schnapp does not indicate that that the nerve block 
performed on January 28, 2010, was a one-time treatment, so there 
may be additional records which have not been obtained.  

After any remaining claim for service connection is adjudicated, 
the claim for TDIU should be developed as necessary and 
adjudicated.  In a 2008 examination for SSA purposes, a diagnosis 
of substance abuse, in remission, was entered for the Veteran's 
psychiatric disability.  Some VA examiners and treating providers 
have assigned a diagnosis of bipolar disorder, others have 
assigned a diagnosis of PTSD, and others have assigned a 
diagnosis of personality disorder; some providers have assigned 
more than one diagnosis.  Some treatment notes and opinions 
reflect that the Veteran is disabled as a result of a specific 
disorder or as a result of psychiatric disorders generally.  
Since only disability due to service-connected may be considered 
in determining entitlement to TDIU, VA opinion which 
distinguishes disability due to service-connected disorders form 
disability due to disorders for which service connection is not 
in effect should be sought, and then the claim for TDIU may be 
adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Records related to the Veteran's 2007 
application for SSA benefits, including all 
clinical records and the final administrative 
determination as to that application, and 
information which discloses what type of SSA 
benefits the Veteran currently receives, if any.

2.  A list of the Veteran's appointments at all 
VA Medical Centers for any purpose from February 
1, 2006 through the present should be printed 
out, including.  Then, any records not associated 
with the claims file for the scheduled 
appointments should be obtained.

3.  The Veteran should be asked to identify all 
private providers from February 1, 2006 to the 
present, including any emergency rooms where she 
sought treatment, private fee-basis providers for 
examinations, nerve blocks, neurosurgical 
evaluation, or the like.  Identified records 
should be obtained.

4.  Afford the Veteran VA orthopedic and 
neurologic examinations to determine the nature 
and severity of the lumbar spine disability.  The 
examiner should be provided with the Veteran's 
claims file.  The examiner should specifically 
describe the following:

a) Provide the range of motion of the lumbar 
spine (extension, forward flexion, left and right 
lateral flexion and left and right rotation), 
expressed in degrees.  State whether there is any 
favorable or unfavorable ankylosis of the back.

b) Determine whether the back exhibits weakened 
movement, excess fatigability, or incoordination 
attributable to the service connected back 
disorder and, if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also express 
an opinion on whether pain could significantly 
limit functional ability during flare-ups or when 
the back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the degree of 
additional range of motion loss due to pain on 
use or during flare-ups.

c) Identify any associated neurological finding 
or diagnosis associated with the service- 
connected back disorder.  The severity of each 
neurological sign and symptom should be reported.  
In this regard, the examiner should address all 
of the Veteran's neurologic complaints.  The 
examiner should conduct any necessary 
neurological testing.  List all neurological 
impairment caused by the service-connected back 
disability.  Provide an opinion as to whether any 
neurological symptomatology equates to "mild," 
"moderate," "moderately severe" or "severe," 
incomplete paralysis or complete paralysis of the 
sciatic nerve.  State whether any other nerve is 
affected and if so state the severity of the 
impairment of the nerve affected.

d) State whether intervertebral disc syndrome 
(IVDS) results in incapacitating episodes, and if 
so, the duration of the episodes over the past 12 
months should be reported.  This should also be 
addressed for each year beginning in February 
2006 to the present.

The examiner should note that for VA purposes an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.

5.  Schedule a VA examination to determine the 
current severity of the Veteran's service-
connected bipolar disorder.  The claims file must 
be reviewed; that review should be noted in the 
examination report.  The examiner should address 
the following:

a) Assign a diagnosis for each psychiatric 
disorder the Veteran current manifests.  Provide 
a full multi-axial diagnosis pursuant to DSM-IV.  
b) Reconcile the diagnoses assigned on current 
examination with the diagnoses provided by prior 
examiners.  The examiner should specifically 
address whether PTSD, a personality disorder, and 
a substance abuse disorder are presented.  
c) If it is possible to separate the symptoms of 
service-connected bipolar disorder from any other 
psychiatric disorder present, explain which 
symptoms are attributable to bipolar disorder and 
which symptoms are attributable to disorders 
other than bipolar disorder.  Assign a GAF score 
for the Veteran's current functioning, 
considering all psychiatric disorders, and a GAF 
score that reflects only impairment due to 
service-connected bipolar disorder.  
d) The examiner should describe the effects of 
the Veteran's service-connected bipolar disorder 
on her employability.

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

6.  After the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


